 In the Matter of MILLER&MILLER MOTOR FREIGHT LINESandINTER-NATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS,LOCAL UNION No. 47,AFLCase No. 16-R-1181SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONAugust 28,19-115On May 3, 1945, the Board issued a Decision and Direction ofElection in the above-entitled proceeding'On May 25, 1945, follow-ing the Company's motion for reconsideration of the aforesaid De-cision, the Board ordered that the election be stayed, and the recordbe reopened and a further hearing held for the purpose of receivingadditional evidence with respect to the appropriate unit.Pursuant tosuch order, the Board provided for an appropriate hearing upon duenotice before Earl Saunders, Trial Examiner. Said hearing was heldat Fort Worth, Texas, on July 9, 1945. The Company and the Unionappeared and participated.All parties were afforded full opportunityto be heard, to examine and.cross-examine witnesses, and to introduceevidence bearing oft the issues.At the hearing the Company moved(1) to investigate the present interest of the Union among the em-ployees in the alleged appropriate unit, and (2) to dismiss the peti-tion on the ground that the Union no longer represented a substantialnumber of employees in the aforesaid unit.The Trial Examinergranted the first motion and reserved ruling on the second motion forthe Board.For reasons stated in footnote 2, the granting of the firstmotion was erroneous, and both motions are hereby denied.2All otherrulings of the Trial Examiner made at the hearing are free from preju-'61 N L R B 872.2The record was reopened for the sole purpose of permitting the parties to adduce addi-tional evidence as to the appropriate unitIn peinnttmg the introduction of evidencetending to show the Union's loss of present representation among the employees in theappropriate unit, the Trial Examiner clearly was in error since this issue was not withinthe scope of the Board's order reopening the hearingAccordingly, the motion to investi-gate the present interest of the Union among employees in the appiopriate unit should havebeen denied.63 N. L R B., No. 95.594 MILLER & MILLER MOTOR FREIGHT LINES595dicial error and are hereby affirmed.All parties were afforded an op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDING OF FACTThe appropriate unitThe Union and the Company introduced evidence as to the unitscovered by presently existing collective bargaining contracts to whichvarious motor carrier firms operating in Texas and the surroundingarea are parties.This evidence fails to reveal any universal bar-gaining pattern in the industry ; some of the contracts cover only ever-the-road drivers, others only local pick-up and delivery drivers, dock-men and warehousemen, still others cover all drivers, over-the-roadand local pick-up and delivery, as well as dockmen and warehousemenin a siligTe system-wide unit.The Board's decisions reflect the samediversity in its unit findings 3 In reaching a decision as to the ap-propriateness of a system-wide or terminal unit in any particular case,the Board has generally considered pertinent the extent to which theemployees have been organized.Where organization has proceededon a system-wide basis, the Board has held a proposed terminal unitinappropriate; 4 on the other hand, where organization has been lim-ited to terminal employees, it has found such a unit appropriate.5The criteria invoked in our prior decisions are equally applicable tothe facts of the present case.Accordingly, since the only union hereinvolved has confined its organizational activities to the employees ofthe Fort Worth terminal, we reaffirm our previous finding as tothe appropriateness of the Fort Worth terminal unit.Since the election originally directed was stayed and the time forthe holding thereof has elapsed, we shall issue a Second Direction ofElection, directing that an 'election be held among the employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Second Direction of Election,subject to the limitations and additions set forth in the Direction.3Matter of Miller it Miller Motor Freight Lines,59 N. L R B 203(separate units ofover-the-road drivers, and of pick-up and delivery drivers, dockmen and warehousemenat a single terminal);Matter of Merrill Motor Line,58 N. L R.B 828(unit of over-the-road drivers)Matter of English Freight Company,58 N L.R B. 67(unit of over-the-road drivers)Matter of Sunset Motor Lines,59 N L R B 1434. (unit of pick-up anddelivery drivers and dockmen at single terminal) ,Matter of Johnson MotorLines, 60N L R. B.761 (unit of pick-up and delivery drivers, warehousemen and dockmen atsingle terminal) ,Matter of Central Freight Lines,Ineorpoiated,et at,58 N L R B 263(system-wide unit).*Matter of T. S C. Motor Freight7,ines, 61 N L R B. 638.iMatter of Sunset Motor Lines, supra.662514-46-vol 63-39 596DECISIONSOF NATIONALLABOR RELATIONS BOARDSECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for,the purposes of collective bargaining with Miller & MillerMotor Freight Lines,WichitaFalls, Texas;an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Second Direction,under the directionand supervision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations,among the,employees in the unit found appropriate in ,Section IV of the Board's Decision and Direction of Election issuedon May 35 1945,who were employed during the pay-roll period immedi-ately preceding the date'of this Second Direction,including employeeswho did not work during the said pay-roll period because they wereillor on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,to determine whether or not they desire to berepresented by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers,Local Union No. 47,AFL, for the pur-poses of collective bargaining.